Citation Nr: 1031318	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran's case was previously before the Board in February 
2009.  The Board remanded the case for additional development at 
that time.  

The Veteran had been granted service connection for tinnitus 
associated with hearing loss; however, he had also been denied 
service connection for his claimed hearing loss.  In light of the 
grant of service connection for tinnitus associated with hearing 
loss, the Board determined that the exact basis for the denial of 
service connection for hearing loss was not clear.  The case was 
remanded so that the VA examiner could provide further 
information regarding her opinion in the case.  

The Veteran was afforded a VA audiology examination in June 2009.  
He was seen by the same examiner who had conducted a VA audiology 
examination in February 2006.  The examiner essentially answered 
the questions put forth by the Board in its remand.  However, the 
examiner noted that the Veteran had had surgery on his right ear 
at a VA facility in the past.  She then related the Veteran's 
profound hearing loss in the right ear to that surgery.  

The Board notes that the examiner noted the right ear surgery in 
passing at the time of the earlier VA examination in 2006 but did 
not comment on it further.  She reported that the Veteran said it 
was to remove a tumor.  The Veteran has not provided any 
information regarding that surgery in response to development 
letters sent to him.  There are no records of the surgery, or the 
basis for the surgery, in the claims folder.  The only evidence 
that addresses the Veteran's hearing loss or any medical 
condition affecting his ears is the two VA examination reports.


The only medical records in the claims folder consist of private 
records from 1981 that are unrelated to any ear/hearing loss 
problems and VA treatment records related to treatment for 
esophageal and colon cancer.  

In light of the examiner's opinion relating the Veteran's right 
ear hearing loss to the right ear surgery, and that the surgery 
was at a VA facility, those records must be obtained and 
associated with the claims folder.  Moreover, another examination 
is required once the records are obtained.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
sources for all VA and non-VA health 
care providers who have treated him 
for his hearing loss and/or ear-
related problems since service.  After 
securing the necessary releases, 
obtain copies of pertinent records 
that are not already of record.

The records associated with the 
Veteran's right ear surgery at a VA 
facility should be obtained.  This 
would include records regarding pre-
surgical evaluations that led up to 
the surgery, as well as records of 
follow-up evaluations after the 
surgery to include any hearing tests.  
The Veteran should be advised that he 
must provide information as to the 
location and approximate date of the 
surgery to allow for a proper search 
for the records.  

2.  Upon completion of the above 
development, the Veteran should be 
afforded an audiology examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review as part of the 
examination process.  

The examiner is asked to provide an 
opinion whether it is at least as 
likely as not that the Veteran's 
hearing loss is related to his 
military service.  The examiner's 
analysis should include consideration 
of the records related to right ear 
surgery and any follow-up care.  A 
complete rationale must be provided 
for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide 
an explanation for the basis of that 
determination.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

